Title: To James Madison from William A. Coffey, 19 August 1823
From: Coffey, William A.
To: Madison, James


        
          80 Maiden LaneNew York Aug. 19. 1823.
          Sir,
        
        I herewith send you a copy of “Inside Out”—a work just published in this City, for the benefit of its Author. Divested of his profession, and with a dependant family, without the means of acquiring a livelihood, but by the labours of his pen, he has made a trifling attempt at authorship, in the compiling of this work, with the hope, in Some degree, of advancing his pecuniary views.
        
        Approaching you as the uniformly active friend of the unfortunate, and as a distinguished philanthropist, he is confident that you will not discountenance his present endeavours, but readily believe of him, in the Expressive words of Byron,
        
          That there are hues not always faded,
          which shew a mind not all degraded,
          Even by the crimes thro’ which it waded.
        
        Be pleased to acknowledge the receipt of “Inside Out”; and believe me to be, sir, Your most Obedient and very humble Servant
        
          Wm. A. Coffey
        
      